Citation Nr: 0212927	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to January 1, 
1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since January 1, 1999.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  Since the initial grant of service connection, the 
veteran's PTSD renders him totally impaired in both 
occupational and social functioning due to depression, 
anxiety, outbursts of anger, homicidal ideation, 
sleeplessness, and an inability to get along with others.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R.   §§ 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran underwent a VA psychiatric examination in October 
1999, and also had the opportunity to testify before a 
hearing officer at the RO in April 2000.  Further, there does 
not appear to be any available evidence that has not been 
either obtained by the RO or submitted by the veteran that is 
relevant to these claims.  In light of the favorable decision 
below, there is no adverse impact on the veteran in not 
specifically notifying him of what evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Discussion

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 
ratings.  For the reasons set forth below, the Board agrees 
and finds that the evidence supports a 100 percent evaluation 
for the veteran's PTSD since the initial grant of service 
connection.  

The veteran suffers from PTSD as a result of having engaged 
in combat in Vietnam.  As a result, the RO issued an August 
1999 rating decision in which it granted service connection 
for PTSD.  The RO assigned a 10 percent rating effective July 
1998, and assigned a temporary total rating due to 
hospitalization from November 17, 1998 to December 31, 1998.  
See 38 C.F.R. § 4.29.  Thereafter, a 50 percent rating was 
assigned effective January 1, 1999.  Several subsequent 
rating decisions assigned temporary total ratings due to 
hospitalization, with the 50 percent rating resumed after 
each period.  As such, two issues must be adjudicated: (1) 
Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to January 1, 1999; and (2) entitlement to an 
evaluation in excess of 50 percent for PTSD since January 1, 
1999.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a 
claim arises from a claimant's disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", 
with equal consideration for the entire body of evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's PTSD is evaluated under the general rating 
formula for mental disorders.  Under these criteria, a 10 
percent evaluation is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  A  
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD is indicative of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

Turning to the facts of this case, the record shows that the 
veteran was hospitalized by VA on four separate occasions 
since 1998 because of PTSD.  The veteran was hospitalized 
from November 17, 1998, to December 9, 1998, and from 
February 2, 1999, to March 3, 1999, for complaints involving 
PTSD symptoms.  Hospitalization reports from both admissions 
noted that the veteran was unemployed, homeless, and staying 
at a local church-sponsored mission.  The veteran's symptoms 
included nightmares, intrusive thoughts, depression, 
homicidal ideation, and difficulty getting along with others.  
Mental status examinations noted the veteran's complaints of 
auditory hallucinations of bombs and people screaming.  His 
mood was dysphoric, his affect was restricted, and his recent 
memory was impaired.  Under Axis IV, for psychosocial 
stressors, both hospitalization reports noted "severe".   
The 1998 hospitalization report listed a global assessment of 
functioning (GAF) score of 35 upon admission; it was also 
estimated that his highest GAF score for the prior year was 
40.  The 1999 VA hospitalization report listed a GAF score of 
35 during his admission.  

When hospitalized from August 18, 1999, to October 6, 1999, 
the veteran reported insomnia, nightmares, and visual 
hallucinations.  During his admission, it was noted that the 
veteran had problems interacting on a one-on-one basis and 
continued to have anxiety and use avoidance.  The only Axis I 
diagnosis was PTSD, and the veteran was assigned a GAF score 
of 38.  Similar findings were shown when the veteran was 
hospitalized from July 25, 2000, to September 27, 2000, 
during which time the veteran reported depression, 
nightmares, insomnia, intrusive thoughts, and anxiety.  He 
also disclosed that he remained isolated and had difficulty 
controlling his anger.  Upon mental status examination, the 
veteran appeared depressed, demonstrated poor eye contact, 
and had a guarded affect.  Although his working memory 
appeared adequate, impairment was observed with respect to 
both short and long-term memory.  His insight was good with 
some paranoia.  The diagnosis was PTSD, with a GAF score of 
36 upon admission and a score of 39 at the time of discharge.  

The veteran underwent a VA psychiatric examination in October 
1999 to determine the severity of his PTSD.  During the 
interview, the veteran stated that he was separated from his 
wife and still living at the mission.  He said he would spend 
his days alone watching television, going to the laundromat, 
and taking long walks.  He said he was not involved an any 
organized social activities.  He explained that he had been 
unemployed since November 1998 when he was hospitalized and 
had been unable to find a job because of his PTSD.   The 
veteran's current complaints involved insomnia, nightmares 
about the war, and difficulty controlling his anger.  He said 
his anger impaired his ability to relate to others, 
especially authority figures.  Upon mental status 
examination, the veteran was irritable and mumbled during 
most of the examination.  His memory, concentration and 
orientation were intact, and his thoughts were organized and 
goal directed.   The examiner concluded with an Axis I 
diagnosis of PTSD, based on the veteran's nightmares, 
disturbed sleep, impulsiveness with poor temper control, and 
impaired interpersonal relationships.  A GAF score of 45 was 
assigned. 

In a November 1999 letter, a VA physician noted that the 
veteran's PTSD symptoms included sleep disturbance, 
nightmares, depression, anxiety, difficulty with anger 
control, homicidal ideation, difficulty with relationships, 
and isolation. She also indicated that the veteran had almost 
continuous depression and anxiety which affected his ability 
to function appropriately and effectively, and that he had 
poor impulse control, unprovoked irritability, difficulty 
adapting to stressful situations, and at times had threatened 
violence.  She concluded that the veteran had almost total 
occupational and social impairment due to these symptoms.  
She explained that he was unable to hold a job and had been 
living in a mission. 

A Social Security Administration (SSA) decision of June 1999 
awarded the veteran disability benefits based on a primary 
diagnosis of PTSD.  That decision was largely based on a May 
1999 psychological evaluation, which listed Axis I diagnoses 
of PTSD and alcohol dependence.  Under Axis IV, the 
psychologist noted "inability to get along with supervisors, 
authority figures."  The psychologist also assigned a GAF 
score of 40, explaining that the veteran's prognosis in terms 
of holding a job was guarded.  

In light of the foregoing evidence, the Board finds that a 
100 percent evaluation for the veteran's PTSD is warranted.  
The Board notes that the veteran does not exhibit all of the 
listed example symptoms set forth in the criteria for a 100 
percent evaluation, as there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss of names of close relatives, 
own occupation or own name.  Nevertheless, the evidence 
clearly shows that the veteran's PTSD renders him totally 
impaired with respect to both occupational and social 
functioning due continuous depression, anxiety, and an 
inability to get along with others.  The evidence shows that 
the veteran has been homeless, is unable to work, and remains 
isolated with no social contact.  The Board also places 
significant weight on the fact that he has been hospitalized 
on four separate occasions since November 1998 because of 
PTSD.  Although the veteran has been compensated for each of 
these hospitalizations under 38 C.F.R. § 4.29, they clearly 
show he is unable to function in an occupational or social 
setting. 

The severity of the veteran's symptoms are also reflected in 
the low GAF scores assigned by various mental health care 
professionals, which have ranged from 35 to 45.  A GAF score 
ranging between 31 to 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score ranging between 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  Under these circumstances, there is little doubt 
that the veteran is totally impaired with respect to both 
occupational and social functioning due to PTSD.  
Accordingly, the Board finds that the evidence supports a 100 
percent disability evaluation for the veteran's service-
connected PTSD since the initial grant of service connection. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent evaluation for post-
traumatic stress disorder is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

